 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record herein is replete with testimony of threats, mostly byinnuendo, uttered by Teamsters Representative Edgar, in the contextof insistence by both Unions on their respective jurisdictional claims.If believed, this testimony, in my opinion, would with the reasonableinferences flowing therefrom, establish a violation of Section 8 (b)(4) (D).Thus there is, for example: (1) testimony by Evans of theFurniture Workers as to Edgar's statement that "Mr. Evans wants todo it the hard way, and that's the way we will do it"; (2) testimonyby Company Counsel Hay concerning Edgar's statements that theTeamsters would not relinquish its jurisdiction and that it was possiblethe Company would have some difficulties loading its trailers-i.e.,a work stoppage; and (3) testimony by Assistant Plant ManagerBourden concerning Edgar's statements that it would be to the Com-pany's best interests to use Teamsters to avoid complications, and fur-ther that the Company could comply with the Teamsters' "request"or it might possibly have difficulty with the unloading of the trailersif they were "improperly loaded."My colleagues have concluded in effect that these statements areambiguous; that in view of conflicting evidence it is more reasonableto assume that these statements were not made; and that in any eventthe inferences to be drawn from these statements could just as wellbe lawful as unlawful.Even assuming everything they say is true,it is wholly irrelevant at this stage of the proceeding.Their analysiswould be relevant if the issue were whether a violation had been estab-lished by a preponderance of the evidence.But that is not the issuenow.The issue now is only whether there is enough evidence in therecord to establisha prima faciecase of violation.Reasonably construed, Edgar's statements constitute at least veiledthreats of strike or other coercive action to compel assignment of thedisputed work to the Teamsters.As I would thus find thata primafaciecasehas been established, I would accordingly proceed to de-termine the dispute.Radio Kemetal Industries,Inc. and Radio Industries,Inc.andLocal 1031,International Brotherhood of ElectricalWorkers,AFL-CIO.Case No. 13-CA-4978. September 13, 1963DECISION AND ORDEROn May 16, 1963, Trial Examiner Stanley Gilbert issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attached144 NLRB No. 62. RADIO KEMETAL INDUSTRIES, INC., ETC.547Intermediate Report.The Trial Examiner also found that the Re-spondents had not engaged in certain other unfair labor practicesalleged in the complaint and recommended that those allegations ofthe complaint be dismissed.Thereafter, the Respondents and theGeneral Counsel filed exceptions to the Intermediate Report and sup-porting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report and the entire record in this case, including theexceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, except as modified herein.'ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer, with the following modifications.1.Paragraph 1(d) of the Recommended Order is deleted and para-graphs 1(e) and 1(f) are renumbered 1(d) and 1(e), respectively.2.The Appendix attached to the Intermediate Report is modifiedby deleting the fourth substantive paragraph thereof.'Contrary to the Trial Examiner,we do not find that the presence of Respondents'representatives following the partial blocking of the Respondents' plant driveway by aunionbus,asmore fully described in the Intermediate Report, warrants a finding ofunlawful surveillance within the meaning of Section 8(a) (1) of the Act.Accordingly,we do not adopt his finding of unlawful surveillance.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a chargefiled on June 28, 1962,by Local 1031,International Brotherhoodof ElectricalWorkers, AFL-CIO (hereinafter referredto as theUnion),the com-plaint herein was issuedon October2, 1962, against Radio Kemetal Industries,Inc., and Radio Industries, Inc. (hereinafterreferredto as the Respondents),alleg-ing that the Respondentsdid engagein and are engaging in unfairlabor practicesaffecting commercewithinthemeaning of Section 8(a)(1) and(3) and Section2(6) and(7) of the Act.In substance, the complaint,as amended at the hearing,''The following motions of General Counsel to amend the complaint were granted, andRespondents amended their answer as indicated:(1)To add the names"Art Ostrega-Foreman"and "Thomas Moyer-PersonnelManager" to paragraph V.The allegation was admitted as to Moyer and denied asto Ostrega.(2)To add to paragraph V the following:"('c)At all times material herein FredH. Daugherty has been and is now the attorney for the Respondents,acting on theirbehalf and as an agent within the meaning of Section(2) and(13) [sic] of theAct" The allegation was admitted by the Respondents.(3)To add to paragraph VI(a) the names and dates "Marshall Kheen,June 15,727-083-64-vo] . 144-36 548DECISIONSOF NATIONALLABOR RELATIONS BOARDalleges that the Respondents interfered with, restrained, and coerced their employees 2in the exercise of rights guaranteed by the Act, by interrogation, threats, surveil-lance, prohibitions against concerted activity, and sponsorship, encouragement andassistancein repudiating the Union and in forming a grievance committee. It isfurther alleged that they discriminated against one employee by discharging himbecause of his activities on behalf of the Union.The Respondents filed an answer,which was amended during the hearing,3 denying the substantive allegations of thecomplaint and the commission of unfair labor practices.Pursuant to due notice, a hearing was held before Trial Examiner Stanley Gilbertin Chicago,Illinois, onNovember 26 and 27 and December 17, 18, and 19, 1962.All parties were represented at the hearing by counsel and were afforded full op-portunity to be heard, to introduce evidence, to examine and cross-examine witnesses,to present oral argument, and to file briefs.Briefs were filed within the time desig-nated therefor by General Counsel and Respondents.Upon the entire record in the case and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSAs is admitted by Respondents, they are Illinois corporations with commonofficers, ownership, directors, operators, and labor policy, and are a single integratedbusiness enterprise with their places of business at the same address in Des Plaines,Illinois, at which location they are engaged in the manufacture, sale, and distributionof radio components.During the year 1961, a representative period, they soldand shipped from said location finished products valued in excess of $50,000 topoints outside the State of Illinois.Based upon the foregoing facts, Respondents concede, and I find, that they area single employer engaged in commerce within the meaning of Section 2(6) and (7)of the Act.IT.THE LABOR ORGANIZATION INVOLVEDAs is conceded by Respondents,the Union is, and has been at all times materialto this proceeding,a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The allegedviolation of Section 8(a) (3)It is allegedthatRespondents discharged Bernard Vazquez on June25, 1962,because of his organizing activities on behalf of the Union among Respondents'employees.Vazquez,a paid and full-time business representative and organizer for the Union,was orderedby itspresident to "investigate"Respondents'plant,obviously to deter-mine the possibility of organizing Respondents'employees.Aboutthe beginningof June 1962,he applied for employment with Respondents and in the two applica-1962 to August 24, 1962," and "Fred H. Daugherty, November 19, 1962." The allega-tion was denied by the Respondents.(4)To add to paragraph VI(b) the name and dates "Art Ostrega, July 15, 1962to August 24, 1962." The Respondents denied the allegation.(5)To add to paragraph VI(c) the names and dates "Frank P McAndrew,June 15, 1962, to August24, 1962" andFrank Takahashi, September 5, 1962."TheRespondents denied the allegation.(6)To add to paragraph VI the following: "(e) to threaten their employees withdischarge or other reprisals if they refuse to cooperate with the Respondent's attorneyin his investigation of this complaint, Fred H. Daugherty, November 19, 1962 " TheRespondents denied the allegation.(7)To add to paragraph VI the following:"(f) sponsored,assisted,and encouragedtheir employees In repudiating the Union and initiated the formation of an employeegrievance committee,Thomas Moyer,November 23,1962 and December 12, 1962, andFred H. Daugherty,November 23, 1962 and December 12, 1962." The Respondentsdenied theallegation.(8)The allegations with respect to Guadalupe Castro were withdrawn.a It is alleged,and admitted by Respondents,that Respondents are a single integratedbusiness enterprise,as disclosed in section I of this report, hereinbelow.8 See footnote 1 for amendments to answer. RADIO KEMETAL INDUSTRIES, INC., ETC.549tion forms which he filled out he falsified practically all the information requested,in order, as he testified, to conceal the fact that he was in the employ of the Union.The salary he received from the Union (which was continued through his employ-ment with Respondents)was $145 per week,and he was also furnished the use ofan automobile.The job which he obtained at Respondents on June 15, 1962, wasat the starting rate of $50 per week ($1.25 an hour for a 40-hour week).Amongthe various facts he concealed, besides his employment by the Union, was thathe was on leave of absence from the Pheoll Manufacturing Company, where he hadbeen employed 14 years.At Pheoll he scheduled production and was a setup manon screw machines, and had been receiving pay therefor of $112 per week.Early in June of 1962,one of Respondents' employees,Luis Rivera, who was atthat time a soldering machine operator,requested JackYusba,his foreman,to trans-fer him to another job because he was too short to operate the machine comfortably.Vazquez was hired on June 15 as Rivera's replacement at the machine so thatRivera could be transferred.Yusba testified, without contradiction, that he toldVazquez that he was hired to operate the machine and that"if he couldn'tmake outon it, we would have to let him go." Vazquez was introduced to Rivera as the latter'sreplacement and assisted Rivera at the machine in order to learn how to operate it.Normally the soldering machine operator does not require another person to dothe work which Vazquez performedas Rivera's assistant.Vazquez' employment byRespondent spanned the period from June 15 to June 25 which embraced 7 workingdays (the last day being Monday).He did not report to work on 1 day, the nextto the lastday ofhis employment(which was a Friday).During the period of his employment, Vazquez discussed the Union with otheremployees and distributed authorization cards, taking care,according to his testi-mony, to avoid being observed by management in such activities.General Counselcontends that because of these activities he was discharged.That Respondents entertained a union animus is demonstrated not only by theadmitted policy of Respondents to combat any attempt to organize its employees,but also by the violations of Section 8 (a) (1) of the Act found hereinbelow.On the morning of the date of the discharge,Frank P.McAndrew,Respondents'personnel manager,received a telephone call from the president of the Union re-questing that it be recognized as the bargaining representative.Also on the morningof thesamedate, Vazquez discussed with Yusba his (Vazquez') failure to report towork on the previous workday.Vazquez testified that he did not notify Respond-ents that he would be absent because he "didn'tknow the phone number or whoto contact,"that he gave this excuse to Yusba, and that Yusba told him the numberto call in case of absence.General Counsel argues that Yusba would not have givenhim this information had he (Yusba) already made up his mind to discharge him.Yusba testified that he had made up his mind on Friday to recommend Vazquez'discharge, but did not do so until that Monday morning. It appears that the au-thority to discharge an employee is exercised by the personnel manager based uponthe recommendations of the foreman.I find nothing significant in Yusba giving Vazquez the telephone number.Thisfact, of itself,is far from an indication that he did not intend to recommend thedischarge,and, furthermore,his recommendation required McAndrew's approvalof which Yusba was not notified until later that day.Yusba testified credibly thathe recommended the discharge action to McAndrew early on Monday morning, butwas not notified that it was approved until that afternoon.McAndrew testifiedcredibly that he follows the practice of delaying approval of discharge recommenda-tions of foremen in order to give them time to reconsider.Apparently General Counsel contends that the call from the president of the Unionrequesting recognition triggered the discharge action.However, I find very little inthe record which would permit an inference that Respondents linked this call withVazquez. I am not satisfied that it has been demonstrated that Respondents hadknowledge of Vazquez'organizing activity at the time he was discharged.There is,however, credible testimony which would permit an inference that Yusba suspectedVazquez of engaging in organizing activity.Rivera testified, without contradiction,that, about the fourth day of Vazquez' employment, Yusba asked him if Vazquezhad been asking any "funny questions";that he answered that Vazquez had askedhim how much he made; and that in the same conversation Yusba told him "thatthe Union was no good"and that "if the Union came in,he would close the doorsof the plant." 4In view of the fact that Yusba's inquiry with respect to Vazquez4 These statements indicate Yusba'sunion animus.While I find it incredible thatRivera couldreasonably have believedthat Yusba,as a mere foreman,had the power tocarry out the threat that"he" would close the plant, nevertheless,I believe it reasonably 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas during the course of a conversation in which he made the above-mentionedstatements about"theUnion,"I believe the inference is permissible that Yusbaentertained some suspicion that Vazquez was engaging in organizing activity.Riveraalso testified that,immediately after the discharge,Yusba asked him what Vazquez'reaction was; that he replied"that Bernie[Vazquez]was laughing about it or smilingabout it"; and that Yusba then said,"I have a hunch that he came to do something,and that he already did it."Yusba corroborated Rivera's testimony as to the con-versation about Vazquez' reaction,but denied he stated anything about a hunchuntil a day or two later.Yusba testified that a day or two after the discharge helearnedof Vazquez'associationwith the Union and told Rivera that he thoughtVazquez had been"put in here"by the Union and had done some organizing duringhis employment.The only material contradiction in their testimony is with respectto the date when Yusba expressed his "hunch."I credit Rivera's testimony whichwould indicate thatYusbahad some suspicion about Vazquez about the time ofdischarge.However, Rivera's testimony would also indicate that it was not anymore than suspicion and not a very strong suspicion.Employee Eleno Irrizarry testified to a conversation with Marshall Kheen, as-sistant to the president of Radio Industries, Inc., on June 25, 1962, the date ofVazquez' discharge, which testimony General Counsel relies on, in part, as proofof the discriminatory motive of the discharge. Irrizarry testified that around lunch-time he had a conversation with Kheen "in the boiler room outside the factory"which, in substance, was as follows: Kheen asked him if he knew anything aboutthe Union; he answered in the negative; Kheen said the Union would be no goodfor the employees, would only take their money; as they were talking Varquezwalked by and Kheen asked him if he knew anything about Vazquez; and that heanswered that he did not.Kheen denied that he had any conversation with Irrizarry that day.He testifiedcredibly that he left the plant at 11 a m. to keep a luncheon appointment in theChicago Loop, and did not return until about 3:30 or 4 p.m.He further testifiedthat he recalled having a conversation with Irrizarry in the boilerroom toward theend of July, and fixes the date in relation to the completion of resurfacing of aparking lot at that time.He testified that he happened to be in the back of theplant (where the boilerroom is located) because he had gone to inspect the re-surfacing job (the parking lot also being located at the back of the plant).Headmitted to talking with Irrizarry about the Union at that time and explained howthe conversation happened to take place in the boilerroom.His testimony wasas follows:A. Yes.Itwas around either noon or rest period. I'm not sure but he[Irrizarry]was standing out there with a number of employees that hadcome out through the employees'entrance.Q. Standing where, sir?A. By the employees' entrance, which the boilerroom is right off the same,oh, within four or five feet off the employees' entrance.A. Oh, people were coming out of the entrance.We had to step aside, sowe stepped into the entrance of the boiler room and he mentioned,"Did youhear about the Union activity about the plant" and I said, "Yes," that I hadheard about it and I asked him what it was about.He said he didn't knowmuch about it either but that a number of people were interested in having aunion,and that was what the gist of the conversation was. I can't rememberthe exact wording, what I said or he said.Q.Was there any discussion about Bernard Vazquez?A. No, because I wasn't acquainted with the gentleman. I didn't evenknow who he was.I credit Kheen's testimony as to the incident and the date thereof.This, not onlybecause of his demeanor,but also because Kheen's explanation of how the conversa-tion happened to take place in the boilerroom gives some objective basis for fixingthe date.It also confirms Irrizarry's testimony` that it occurred at lunchtime, andas I have indicated, Kheen credibly testified that he was not in the plant at lunch-time on the date to which Irrizarry testified.Further,Kheen's testimony affordsa credible explanation of how they happened to engage in a conversation about theUnion.There is no indication that Kheen ever talked to any other employee aboutcould have had a coercive effect within the meaning of Section 8(a) (1) of the Act, for itwould indicate that Yusba might use whatever power he could exercise to retaliate againstan employee for engaging in union activities. RADIO KEMETAL INDUSTRIES, INC., ETC.551the Union,and it doesnot appear that he involved himself in Respondents' conflictwith the Union.Thereisnoapparent explanation of why he would have singledout Irrizarry to inquire about the Union on the earlier date.Therefore, 1 am ledto conclude that Irrizarry's testimony as to his conversation with Kheen cannot berelied on with respect to proof of the discriminatory discharge of Vazquez or, forthat matter, proof of the allegation that Kheen interrogated lrrizarry in violation ofSection 8(a) (1) of the Act. Since I credit Kheen's version of the conversation,itappears that they engaged in nothing more than a casual exchange of inquiriesas to what the other knew about the Union's organizational efforts, which exchangewas initiated by Irrizarry.General Counsel refers in his brief to a conflict between the testimony of Yusbaand McAndrew as to what occurred on June 25 with respect to Vazquez' dischargesubsequent to their first conversation (m which Yusba recommended the action).Although there is some variation in their respective testimony, it does not appear tobe of any significance.Each credibly indicated that his memory was not too clearon the details.The major thrust of General Counsel's argument that Vazquez' discharge wasdiscriminatorily motivated appears to be that, although Respondents contend theydischarged him because Yusba was convinced Vazquez would not be able to qualifyas a satisfactory replacement for Rivera on the soldering machine,5 his dischargeoccurred precipitantly before Vazquez had been given a sufficient, or the customary,amount of training time to enable Yusba to reach Isuch!a conclusion.Vazquez and Rivera testified that the latter only permitted Vazquez to operatethe machine for about four periods of approximately 5 minutes each.Yusba testi-fied, without contradiction, that he observed Vazquez operating the machine forthree or four short periods and also for a half-hour period during a lunch break.General Counsel points out that Rivera testified that he spent 3 to 4 weeks of train-ing onthe machine and, in the first week, only 10 to 15 minutes actually operatingthe machine.From this, it appears that General Counsel would have me concludethat, but for Vazquez' union activities, he would have been given a longer period oftraining time.However, I find that the record convincingly demonstrates that Yusbareasonably had come to the conclusion that Vazquez would not make a satisfactoryreplacement for Rivera.Rivera, who wanted to be replaced at the machine, testified that he could not letVazquez operate the machine "too long" because the work would pile up, thatVazquez did not seem to grasp how to operate machines, and that when Yusba askedhim how Vazquez was doing he replied that "he wasn't doing so good." Vazqueztestified that Rivera admitted to him that he (Rivera) had told Yusba that Vazquez"wasn't doing so hot."The record clearly indicates that Vazquez was not suc-cessful in operating the machine on the occasions he attempted to do so.Rivera also tesified that Vazquez told him that, if Yusba asked him (Rivera) howVazquez was doing, he was to tell Yusba "that he wasn't doing so good."AlthoughVazquez denied that he so instructed Rivera, I cannot credit this denial.Riveraimpressedme as a witnesswho was attempting to give a true account of his recol-lection.On the other hand, Vazquez was far from a convincing witness. Forexample, aside from his complete falsification of his employment applications, onthe stand he gave an incredible explanation of why he failed to notify Respondentson the day of his absence.He testified that he did not do so, because he "didn'tknow the phone number or who to contact." This is a wholly unbelievable ex-planation from a man who had 2 years of college education and possessed sufficientwit and resourcefulness to command $145 a week in his job with the Union.SinceVazquezmade it quiteclear to Rivera that he (Vazquez)was not interestedin demonstrating to Yusba that he could qualifyas a solderingmachine operator,itmust have been evident to Rivera that he could not count on Vazquez to becomehis replacement.This would substantiate Yusba's testimony of Rivera's report tohim on Vazquez' progress.Yusba testified that on Vazquez' second day of work betold Rivera to give Vazquez the opportunity of operating the machine, and that,a day or two later, when he asked Rivera why he did not let Vazquez operate themachine more often, Rivera replied, "I gave up on him "He further testified that"around Thursday," which was the last day Vazquez worked before the day of hisdischarge, he asked Rivera "if he really gave up on the man" and that Rivera replied,"It's no use even trying to teach him."According to Yusba, the next day he decidedto recommend Vazquez' discharge, but, since Vazquez was absent, he tookno actionuntil early the following workday, the date of the discharge, at which time he madehis recommendation to McAndrew.5 Vazquez testified that, when Yusba notified him of his discharge, he stated that it wasbecause he (Vazquez) "was not making out on the machine" 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince it is clear that Vazquez was hired to replace Rivera at the soldering machine,and since it appears, from the credible testimony of Rivera and Yusba, that Yusbahad substantial reason to believe that Rivera could not be replaced by Vazquez,I am led to conclude that Respondents had good cause to discharge Vazquez. Evenassuming that they had not the slightest suspicion of Vazquez' organizing activities,I am convinced Respondents would have discharged Vazquez when they did. There-fore, I am of the opinion that General Counsel has not sustained the burden of proofthat Vazquez would have been retained in Respondents' employment but for his unionactivities.Consequently, it follows that the discharge was not violative of Section8(a)(3) and (1) of the Act.Florida Steel Corporation,132 NLRB 1110, 1117;Anderson-Rooney Operating Company,134 NLRB 1480, 1495.6B.Violations of Section 8(a) (1)1.Re paragraph VI(a) of the complaint (interrogation)As I have indicated above, I do not find that in the conversation between Kheenand Irrizarry, Kheen, in violation of Section 8(a)(1) of the Act, as alleged in thecomplaint, as amended, did unlawfully interrogate Irrizarry.I do not find that in any of the conversations Yusba had with Rivera about Vazquezhe unlawfully interrogated Rivera.However, Rivera testified, without contradiction,that Yusba asked him, after Vazquez' discharge, if he (Rivera) ever signed a cardfor the Union.Adelina Acosta testified, without contradiction, that on July 24, 1962,Yusba asked her why she was "for the Union," 7 and, when she failed to answer,he informed her that the Union was "no good." This questioning of Rivera andAcosta, without an apparent reason to justify it and in the context of Yusba's otheractswhich I find herein to be unlawful, constituted unlawful interrogation withinthe meaning of Section 8 (a) (1) of the Act.Employees Ofelia Villarreal and Pia Marquez testified that their foreman, FrankTakahashi, admittedly a supervisor, questioned them about their union sentimentsprior to the representation election held August 24, 1962.Villarreal testified thaton many occasions he asked her how she felt about the Union. Takahashi admitteddoing so on one occasion, but estimated that it might have occurred three times.Marquez testified that he asked her how she was going to vote several days beforethe election, as well as on election day.Takahashi admitted that he might have alsoasked other employees (in addition to Villarreal) how they felt about the Union.Therefore, it appears that he unlawfully interrogated Villarreal and Marquez inviolation of Section 8(a)(1) of the Act.Although General Counsel refers in his brief to testimony of interrogation by ArtOstrega, whose alleged supervisory status is denied by Respondents, there is no al-legation in the complaint, as amended, of such conduct on the part of Ostrega.8While Respondents did litigate Ostrega's supervisory status, they did not introduceany testimony with respect to any portion of the testimony of General Counsel'switnesses relating to Ostrega's conduct.Under the circumstances, I will make nofindings of fact with respect to Ostrega's interrogation of employees.Although it is alleged that Fred H. Daugherty, counsel for Respondents in thisproceeding, unlawfully interrogated employees on November 19, 1962, GeneralCounsel made no reference in his brief to any evidence in support of this allegationand I find nothing in the record to sustain it.2.Re Ostrega's status (paragraph V of complaint)Inasmuch as there is an allegation in paragraph VI(b) of the complaint, asamended, with respect to the conduct of Ostrega, I will consider the issue of whether8As an alternative defense, Respondents contend that the discharge was not violativeof the Act because Vazquez was not an "employee" within the meaning of the ActThiscontention apparently Is predicated upon the argument that Vazquez was actually anemployee of the Unionand had noIntention of qualifying for the job which lie was em-ployed by Respondents to doVazquez admitted on the stand that he had no intention ofremaining in Respondents' employ beyond the period required to carry out his order fromthe president of the Union to "investigate" the plant. In view of my above finding thatithas not been proved that the discharge was discriminatorily motivated, no purposewould be servedIn disposingof this alternative defense.S According to Yus ba's testimony, he had been informed prior thereto that Acosta wasdistributing union authorization cards in the washroom.8It is alleged in paragraph VI(b) of the complaint, as amended, that Ostrega threat-ened employees. RADIO KEMETAL INDUSTRIES, INC., ETC.553Respondents are responsible for his alleged conduct before addressing myself tosaid portion of the complaint.Both agency and supervisory status are alleged withrespect to Ostrega in paragraph V of the complaint.General Counsel, in his brief,argues that Ostrega was a supervisor and, in the alternative, that he was an agentof Respondents.It is clear from McAndrew's testimony that Respondents enlisted the aid of theirforeman and group leaders to discourage employees' adherence to the Union.Mc-Andrew testified that in furtherance of Respondents' objective "to beat the Union"he held meetings with the foremen and distributed to them a considerable amount ofliterature soliciting their aid in accomplishing this objective.He further testified thatthe literature was "intended for distribution down to and including group leaders"and that Ostrega was a "group leader."He also identified a letter, dated August 28,1962, which he sent to Ostrega addressing him as "Dear Art" and thanking him forhis "help in enabling us [presumably Respondents] to repulse the union drive in ourplant." 9Since Respondents enlisted Ostrega's aid in their antiunion campaign, they areresponsible for his conduct on their behalf.Therefore, I conclude that Ostrega wasRespondents' agent with respect to his conduct alleged in paragraph VI(b) of thecomplaint, as amended.'°3.Re paragraph VI(b) of the complaint (threats)As indicated above, I find that Yusba threatened Rivera (by stating "that if theUnion came in, he would close the doors of the plant") in violation of Section8(a)(1) of the Act.Acosta, identified above as an employee in the department of which Yusba isforeman, testified that Yusba told her that he had been informed that she was "dis-tributing cards in the dining room and the washroom" and that some time laterhe told her that if she continued doing so she would "create problems" for herself.She further testified that he also said to her (it is not clear whether it was on thesame occasion or another) that she should stop distributing cards and that if she"was continuing for the union, there was going to be trouble "Yusba testifiedthat he did tell her "not to hand out union cards," but "didn't stipulate whether itwas to be during working hours or rest periods."Yusba did not deny makingthe other statements which she attributed to him.To my mind, the above state-ments to which Acosta testified constitute a thinly veiled threat to take retaliatoryaction against her, if she continued her efforts on behalf of the Union.This con-duct constitutes a violation of Section 8(a)(1) of the Act, as alleged in paragraphVI(b) of the complaint.Yusba also unlawfully prohibited Acosta from engagingin protected activity in further violation of said section of the Act, as alleged inparagraph VI(c) of the complaint, inasmuch as he failed to limit the prohibitionin accordance with the proscriptions of a valid no-solicitation rule.Maxam-Dayton, Inc.,142 NLRB 396.Acosta testified that, in July 1962 at a meeting with some of the employees inhis office,McAndrew stated that employees were free to vote for or against theUnion, but that the Union "will only bring trouble between us, discords andarguments, fights."SantiagoMariani, another employee who was at the meeting,testified thatMcAndrew stated, in effect, that if the Union won the election, Re-spondents would be compelled by it to increase wages and then they, "like it hap-pened to other companies," might go out of business because of the Union.McAndrew did not deny that he made either of the above statements.While thefirst statement would appear to be an expression of opinion protected under Section8(c) of the Act, the second statement contains a threat of economic reprisal whichis violative of Section 8(a) (1) of the Act.Pia Marquez, an employee, testified that about a week before the aforementionedrepresentation election (held August 24, 1962) she asked McAndrew for a loanfrom the "Company" and that after he granted her request, he stated to her, througha Spanish interpreter, that "loans are given to the good employees of Radio Indus-tries, and once the Union coming into the factory, it wouldn't take place anymoreand he wished that I should take this into consideration the day of the election."McAndrew testified that he told her that granting loans "is one of the thingsthat we do around here for our good, loyal, efficient employees, and I hone you willkeep this thing in mind when the union election comes up on August 24 "He9 Similar letters were also sent to foremen and other group leaders."In view of this conclusion it appears unnecessary to dispose of the issue of whetherOstrega was a supervisor within the meaning of the Act 554DECISIONS OF NATIONAL LABORRELATIONS BOARDdenied that he told the interpreter to tell her the loan policy would be discontinuedif the Union won the election.It is possible that both were telling the truth and the conflict in their testimonywas due to a faulty translation by McAndrew's interpreter. In any event, I creditMarquez' testimony of what was stated to her by the interpreter. She impressedme as a witness who was attempting to give an accurate account of her recollec-tion and Respondent is responsible for what was said by the interpreter used byMcAndrew, even if the translation had been inaccurate.Therefore, I concludethat by McAndrew's statement to Marquez through the interpreter Respondentsthreatened to withdraw benefits from employees, should the Union win the election.This constitutes a violation of Section 8 (a) (1) of the Act. I would come to thesame conclusion, even if I were to consider only McAndrew's testimony of whathe said to the interpreter. It is reasonable to infer that in cautioning Marquezto keep the benefit in mind when voting, he implied that it might be withdrawnshould the Union win.Marquez also testified that, when Takahashi interrogated her (shortly beforethe election) as to her union sentiments (discussed heremabove), she replied thatshe intended to vote for the Union because it "has offered" to pay her more money;and that he said that this was absurd and that he felt sorry for her. Shortly there-after, on the day of the election he made a further statement to her to the effectthat he was "sorry" for her, because the "Union no come m," and that if it does,"the factory may be closed" because it "can't pay the much money that the Unionwant."Takahashi admitted that he might have asked her a question about theUnion and that she indicated that she was going to vote for the Union, but he wasrather vague in his recollection of the contents of any conversations he might havehad with her.Therefore, I credit her testimony with respect to the above state-ments by Takahashi. I believe that it is appropriate to infer that by his statementsTakahashi threatened her with economic reprisal, should she adhere to the Unionor should the Union win, in violation of Section 8(a) (1) of the Act.General Counsel refers in his brief to testimony by Villarreal that, on the paydayof a week before the election, Takahashi told her that he would only hand over herpaycheck if she voted for the Union.However, Villarreal admitted that it was donein a "kidding" or "joking" manner and that he was smiling at the time.The state-ment, of itself, could hardly have been taken seriously.Therefore, I do not believethis incident can reasonably be construed as interference, restraint, or coercionwithin the meaning of Section 8(a) (1) of the Act.Although I realize that a threatcan be concealed within a jest, it appears to have been too well buried in this instanceto justify a conclusion that a threat was intended or should have been understood.Irrizarry testified,without contradiction, that on the morning of the electionOstrega said .to him that "if the union come in here, all thesePuerto Ricans,they have to find a job some place else."Evelyn Dallman, an employee, testified,without contradiction, that 1 or 2 weeks before the election, Ostrega told her "thatif the Union were to come in and the factory were to have . . . to give a raise toeach and every employee, that they would have to close the doors." She also testi-fied, without contradiction, that a few days before the hearing in this proceeding,Ostrega told her that if she and Irrizarry were to testify, they were "sure to befired."Since I have found Ostrega was an agent of Respondents in their efforts tocombat the Union, I find that Respondents, by the above-described conduct ofOstrega, violated Section 8(a)(1) of the Act.SeeRemington Rand Corporation,141 NLRB 1052, re statements as to closing of plant.4.Re paragraph VI(c) of the complaint (prohibiting union activities)As indicated above, Respondents violated Section 8(a)(1) of the Act throughYusba's statements to Acosta prohibiting her from distributing cards on behalf ofthe Union, as alleged in paragraph VI(c) of the complaint.The prohibition wasobviously not limited to the provisions of a valid no-solicitation rule.Around the beginning of August 1962, McAndrew summoned several of the em-ployees into his office and lectured them about calling other employees "bad names,"indicating that he would fire them if the practice was continued.Employee SantiageMariani testified that McAndrew introduced a man to the employees (but Marianicould not identify the man or his relationship to Respondent) and that the strangersaid in McAndrew's presence "that no time I [Marianil don't suppose to talk aboutunions in the factory."McAndrew admitted that there was such a man at themeeting, but testified that no such statement was made.Acosta, in testifying about the same meeting, related that the stranger spoke inresponse to "something" which Mariani said "about a union."Her testimony ofwhat the stranger said is as follows: RADIO KEMETALINDUSTRIES, INC., ETC.555A. He said that the union only would bring trouble. The union would justcause problems among the workers.Q. Do you recall if he said anything else?A. No, I don't remember.Q. Did he say anything in regards to whether or not you could distributeunion cards?A. No.Both Acosta and Mariani have difficulty with the English language.Therefore, it isquite possible that one or the other of them did not correctly understand what wassaid.In view of the wide variation in the testimony of Acosta and Mariani andthe denial by McAndrew, I do not believe it appropriate for me to rely on Mariani'stestimony that the stranger expressed a prohibition against engaging in protectedactivities."Villarreal and Takahashi testified with respect to a conversation they had abouta week after the election of August 24. She testified that he told her "to stop talk-ing about the Union," that she "was upsetting all the ladies" in her department, andthat when she asked him how she could be upsetting them, he replied that therewere rumors about her getting their addresses.Takahashi testified that the con-versationwas limited to the matter of her obtaining addresses.According toTakahashi, he told her that he wanted her to stop, because the "ladies" believed shewas getting the information for the Union which, he was informed, was upsettingthem.They both testified that she denied that she was getting the addresses forthe Union.Thus, the only real conflict in their testimony is whether he told her"to stop talking about the Union." I am inclined to credit Villarreal's version of theconversation, not only because of the demeanor of the witnesses, but also becauseit is consistent with Takahashi's attitude toward the Union demonstrated by his con-duct described hereinabove. I find that Takahashi did prohibit Villarreal from engag-ing in protected activity in violation of Section 8(a)(1) of the Act, the prohibitionnot being limited to the provisions of a valid no-solicitation rule.5.Re paragraph VI(d) of the complaint (surveillance)The allegation in paragraph VI(d) of the complaint relates to an incident whichoccurred on July 27, 1962, with respect to which Vazquez and McAndrew testified.Since there is no substantial conflict in their testimony, I will set forth a synthesisthereof.The Union had arranged to hold a meeting of the employees shortly afterthe end of the workday (3:30 p.m.) at a place about three blocks from the plant.McAndrew was aware of the fact that the meeting had been called. Shortly after3 p.m., several union buses arrived at the plant to provide transportation for anyemployees who might require it.One of the buses was partially blocking the drive-way, and McAndrew, accompanied by Joe Mattuck, plant superintendent, approachedVazquez who was near the offending bus and McAndrew requested that it be moved.Vazquez complied with this request.McAndrew and Mattuck walked back towardthe plant entrance but stopped in the driveway in a position to observe Vazquez ashe talked to employees on their way out of the plant.Vazquez testified that theyremained in the driveway until the employees had left.McAndrew testified that he"might have stood there for a minute or two."None of the employees entered thebuses.McAndrew gave no reason for their remaining on the scene after the bushad been moved.It appears reasonable to conclude that they remainded in the driveway for thepurpose of observing what occurred as the employees left the plant, particularlywhether they entered the buses, and it also appears reasonable to conclude that em-ployees on seeing them standing in a position to observe whether they entered thebuses would infer this to be the reason for their presence.This, in the context ofthe obvious antiunion sentiment of Respondents and other acts which I have foundto be violative of Section 8 (a) (1) of the Act, constituted unlawful surveillance withinthe meaning of said section of the Act.Whether McAndrew and Mattuck stood inthe driveway only a "minute or two," or for a somewhat longer period of time,would not appear to be of any significance in deciding the issue raised by this allega-tion.The amount of time is only significant in determining whether their presence11 It is not clear whether General Counsel contends that anything (of itself) spoken byMcAndrew, on said occasion, was violative of the Act. In any event, it does not appearthat the record would support such a contention, since "name calling" (which McAndrewwas attempting to prohibit) does not fall within the category of protected activities andhis statements were apparently limited to that subject 556DECISIONSOF NATIONALLABOR RELATIONS BOARDin the driveway was for so brief a period as to justify an inference that it was nolonger than was necessary in the course of accomplishing the removal of the bus.12It appears that the period did not constitute just a momentary pause on their wayback to the plant, but was of sufficient duration to justify the conclusions stated above.6.Re paragraph VI(e) of the complaintThe complaint was amended by adding paragraph VI(e) in which it is alleged thaton November 19, 1962, Respondents' counsel in this proceeding threatened employees"with discharge or other reprisals if they refuse to cooperate" with him "in hisinvestigation of this complaint."In support of this allegation General Counsel relies on the testimony of Irrizarrywith respect to his interview with Respondents' counsel on the day alleged.Re-spondents' counsel did not testify.According to Irrizarry's testimony, after he hadanswered some of counsel's questions, which answers were reduced to writing bycounsel, he was asked to sign what had been written. Irrizarry testified that, whenhe refused, counsel pointed out that he had signed a statement for the Boardand said, "Why you don't sign this for me?Who give you the job, the factory orthe National Labor Relations Board?"He answered, "The factory," but continuedhis refusal to sign.General Counsel contends that the above constituted a threat to Irrizarry's jobsecurity.I am not persuaded that this contention has merit.By alluding to thefact that Irrizarry owed his job to Respondents, rather than to the Board, I believeit reasonable to assume that counsel intended to appeal to Irrizarry's sense of loyalty,and that it should have been reasonably so understood by Irrizarry. In essence,counsel was asking Irrizarry why, since he was willing to sign a statement for theBoard, was he not willing to do as much for the "factory" to which he owed his job.I am not convinced that it would be reasonable to read into this a threat that, sincehe owed his job to the "factory," it might take it away from him.7.Re paragraph VI(f) of the complaintIn this paragraph it is alleged that Respondents on November 23 and December 12,1962, "sponsored, assisted and encouraged their employees in repudiating the Unionand initiated the formation of an employee grievance committee."Ismael Torres, an employee who was called as a witness by the Trial Examiner,testified, in effect, as follows:Prior to November 23, 1962, there was considerable dissension among theemployees about the Union; during the two days preceding November 23 hemet with a number of his fellow employees and discussed with them whatthey should do about the Union; some of them were for the Union and othersagainst it; he had lost confidence in the Union; he told some of them "thatwe should take a decision if we go on fighting or leave the Union"; that heand some of the other employees "intended" to come to a decision "the fol-lowing day": that before work on the morning of "the following day," No-vember 23, he told some of the employees that "we are having a meeting" andinvited them to attend; that he then spoke to Eileen Molscen. McAndrew'ssecretary, and asked her to arrange for a meeting of some of the employeeswithMcAndrew; and told her the reason for the meeting was "in order todecide one thing or the other" about the Union.Molscen testified that Torres approached her about 9 a m. on November 23 andasked her to arrange a meeting for some of the employees with McAndrew. Shetold him McAndrew was out of town and suggested they could talk to ThomasMover (an employee in McAndrew's department) and her, or to either of them.Torres told her that he had talked to some of the employees and they wanted "tosien some kind of paper to tell the Union to leave us alone" Torres then wentwith her to the personnel department and talked to Moyer who informed Torresthat he could have the meeting requested later that morningMolscen and Mover then called counsel for Resronden+s and McAndrew by tele-phone to inform them of the proposed meeting.McAndrew testified that Mniccenalso told him that they had called Resnondents' counsel and that Mover told himthat counsel wanted to use a tape recorder in the proposed meeting with emnloyees.When counsel arrived, Torres was summoned.Torres indicated what employeeshe wished to invite to the meeting.Molscen then went to the various departments'The record does not disclose why the removal of the bus required the action of twotop officials of Respondents RADIO KEMETAL INDTJSTRIES, INC., ETC.557where said employees worked and arranged with their foremen to release them toattend the meeting.After these employees (10, including Torres) were assembled they consented tothe use of a tape recorder.13Both English and Spanish were spoken during thecourse of the meeting. It appears that none of the representatives of managementwho were present (Respondents' counsel, Moyer, and Molscen) understood Spanish.At the outset, the meeting was turned over to Torres.During the course of the meeting the following discussion took place:Mr. TORRES: We work both together, we get better benefits.We don'thave to get no union in here.We don't need no union here.Mr. MOYER: The better the Company does, the better we all do.Mr. MARIANI:Maybe we going to have a group of persons from the Company.Mr. TORRES: Yes, the same group from the same company. And thenwe solve our own problems.The other guy represents-like Mr. McAndrewsaid about it, we don't need to have two or three Monday go, or even goingto take ten from the factory, take time off for it.If somebody want to come in here, talk to Eileen, talk to Mr. McAndrew,talk to him [indicating].Bring the people here for the problems, all thetime together.And I think that work all right, doing good.Mr. IRRIZARRY: Otherwise, he says one time: If you want to put one ofyour people to represent you here, what you want to say here, to try andtellme-Mr. HERNANDEZ: Do you think we can do that? To organize a group torepresent the factory?Voice:He told me that, too.Mr. TORRES: Yes, that what we want, to organize a group.Mr. DAUGHERTY: That would be up to you It is not up toMr. MOYER: Yes, this is something I can't answer for you.This is some-thing you, yourselves will have to get together and decide.Do you wanta smallgroup of people-Mr. TORRES: Yes, that what we want.Mr. MARIANI' A few guys.Mr. MOYER: This is up to you.Mr. DAUGHERTY: Under the law, it's very clear- You have the right tobelong to aunion;you have the right not to belong to a union.And that'syour decision to make, and not the Company's decision to make.The Com-pany has ideas abut this, of courseBut all it can do is give you those ideas,and the decision is up to you, yourselves.Mr. TORRES: Well. I think that the Company, the Zenith-the radioMr. MOYER: Zenith?Mr. MOYER: Yes, they do.Mr. TORRES:Well, we can do the same thing in here.We can do that inhere.They got their own-Mr. MOYER: Yes, youcan organizeformally, like Zenith did, or you cannotorganize formally.Mr. TORRES: We can do it better, so nobody from outside have to come inand bother us.Voice: That's right.Mr MOYER: This is-yes, this is something that you-all of the people outthere will have to decide;what they want.say we turn down the union,that's all.We don't need no union.We can goby ourself like-like before.Well, we don't get no check from the union to take it to the home, to paymedicine for the people in family. So I think we ought-we can do the samething we doing before-doing-doing good like we doing now. I think rightnow we doing good,now. (General discussion in Spanish.)Voice:We going to do the best, for everybody, and we want they do for us,too.Mr. TORRES:Yes, we going to try to work together to-Voice:Do the best for all."A transcript of that portion of the tape In which English was spoken was receivedinto evidence upon agreement of the parties hereto 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. ToxaEs: Do the best. That's why we turn down the union.We don'twant the union in here.We don't back the union,see.14About 3 weeks later, on December 12, 1962, McAndrew called a meeting of sixemployees including Torres and three others who attended the November 23 meeting.Thismeeting was alsoheld during working time.BasilioHernandez, one of theemployees present, testifiedas towhat was said there, and McAndrew affirmedHernandez' testimony.McAndrew also acknowledged that he initiated the Decem-ber 12 meeting.Hernandez' testimony may be summarized as follows:McAndrew said hewas goingto show us a few benefits that the Respondentshad granted employees since the August 24 election.He related that startingpay was to be raised from $1.15 to $1.25 per hour, every girl would obtain anattendance bonus, and there would be a full day's work the day before Christmasinstead ofonly a half-day.McAndrew then invited a discussion of any com-plaints that the employees might have and several of these were discussed.McAndrew indicated that action would be taken to correct some of the mattersabout which there were complaints.It should be noted at this point that the August 24 election (which the Unionlost)was set aside by a Report on Objections thereto issued on September 21, 1962,and a new election was ordered (which was not conducted until after the hearingin this proceeding was concluded).The meeting of November 23 (sponsored by Respondents) and that of December 12(initiated by Respondents) were held only a few weeks apart during the period whenitwas known that a second election was to be conducted. Of the six employees who'were present on December 12, four had been at the November 23 meeting. I be-lieve that the meetings were so closely related that each must be considered in thecontext of the other. It appears that great care was exercised by the representativesof management at the November 23 meeting to indicate that employees had to maketheir own choice of what action they should take with respect to disavowing theUnion, or with respectto organizinga committee.However, the very presence 15of representatives of management and management's sponsorship of the meeting, inthe light of management's patent union animus, coupled with the granting ofbenefits at the follow-up meeting of December 12, which reasonably would have theeffect of encouraging employees to adhere to the positions taken at the November 23meeting (to disvow the Union and to form a committee to act as their bargainingrepresentative) constituted unlawful interference by Respondents in their employees'exercise of rightsguaranteedunder Section 7 of the Act and was violative of Section8(a)(1) of the Act.Summary of ConclusionsTo summarize the conclusions arrived at in this section of the report, I find asfollows:1.Respondents did not discriminatorily discharge Vazquez, as alleged in para-graph VIII of the complaint, as amended.2. (a) Takahashi, an admitted supervisor, did unlawfully interrogate employeesVillarreal and Marquez, as alleged in paragraph VI(a) of the complaint, as amended.(b)Yusba, an admitted supervisor, did unlawfully interrogate employees Riveraand Acosta, as alleged in said paragraph.(c)Neither Marshall Kheen nor Fred H. Daugherty engaged in conduct constitut-ing unlawful interrogation, as alleged in said paragraph.3.(a)Yusba did unlawfully threaten employees Rivera and Acosta, as allegedin paragraph VI(b) of the complaint, as amended.(b)McAndrew did unlawfully threaten Marquez, as alleged in said paragraph.(c)Takahashi did unlawfully threaten Marquez, as alleged in said paragraph.(d)Ostrega, whom I find to have been an agent of Respondents, did unlawfullythreaten employees Irrizarry and Dallman, as alleged in said paragraph.4. (a) Yusba did unlawfully prohibit Acosta from engaging in protected activities,as alleged in paragraph VI(c) of the complaint, as amended.14 Pia Marquez testified that there was a vote takenin Spanishwhether or not thosepresent wished to remain with the Union. Apparently the vote was in the negativeis It is reasonable to assume that the presence of representatives of management (at ameeting which they knew was called for the purpose of discussing what action the em-ployees should take with respect to theUnion)would not only deter the employees fromexpressing prounion sentiments, but also encourage them to evince an antiunion attitudeand adopt 'the line obviously approved by Respondents. RADIO KEMETAL INDUSTRIES, INC., ETC.559(b) Takahashi did unlawfully prohibit Villarreal from engaging in protectedactivities, as alleged in said paragraph.(c)McAndrew did not engage in conduct constituting unlawful prohibition ofemployees' exercise of their rights guaranteed under the Act, as alleged in saidparagraph.5.McAndrew and Mattuck, both admittedly supervisors, did engage in con-duct constituting unlawful surveillance, as alleged in paragraph VI(d) of the com-plaint, as amended.6.Fred H. Daugherty did not threaten any employee, as alleged in paragraphVI(e) of the complaint, as amended.7.Respondents did interfere in the exercise by employees of their rights guar-anteed under the Act by unlawfully encouraging them to repudiate the Union andto form a committee to act as their bargaining representative, as alleged in paragraphVI(f) of the complaint, as amended.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, which I havefound to be unfair labor practices, occurring in connection with their operations setforth in section I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow thereof.V. THE REMEDYIn view of the unfair labor practices which I have found to have been com-mitted, the Respondents will be required to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.Further,in view of the extent of Respondents' unfair labor practices, I believe that thereisa danger that Respondents may engage in other unfair labor practices in thefuture, and I shall, therefore, recommend that Respondents also be ordered tocease and desist from violating the Act in any other manner, as well as in the mannerfound.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondents are a single employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.By coercively interrogating employees concerning their union sympathies andactivities,by threatening employees with economic reprisals should they engagein protected activities or choose to have the Union act as their bargaining repre-sentative, by prohibiting employees from engaging in protected activities beyondthe extent of a lawful no-solicitation rule, by engaging in unlawful surveillance, andby unlawfully encouraging their employees to repudiate the Union and to form acommittee to act as their bargaining representative, Respondents have interferedwith, restrained, and coerced employees in the exercise of their rights guaranteedunder Section 7 of the Act within the meaning of Section 8(a) (1) of the Act.4.General Counsel has failed to sustain the burden of proof with respect to theallegation of a violation of Section 8(a)(3) and (1) of the Act, as set forth inparagraph VIII of the complaint, as amended.5.General Counsel has failed to sustain the burden of proof of violations ofSection 8 (a)( I) of the Act alleged with respect to the conduct of Marshall Kheenand Fred H. Daugherty in paragraph VI(a) of the complaint, as amended, withrespect to the conduct of Frank P. McAndrew in paragraph VI(c) thereof, andwith respect to the conduct of said Fred H. Daugherty in paragraph VI(e) thereof.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, it is recommended that the Respondents, their officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating their employees as to their union sympathies oractivities.(b)Threatening employees with economic reprisals should they assist the Unionor select it as their bargaining representative. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Prohibiting their employees from engaging in protected activities except tothe extent proscribed by a lawful no-solicitation rule.(d) Engaging in conduct constituting unlawful surveillance of their employees'union activities.(e)Encouraging employees, in a manner constituting unlawful interference withemployees' rights, to repudiate the Union or to form a committee to act as theirbargaining representative.(f) In any other manner interfering with, restraining, or coercing their em-ployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist the Union or any labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, as guar-anteed in Section 7 of the Act, or to refrain from any or all such activities exceptto the extent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which is designed to effectuate the policiesof the Act:(a) Post at their plant in Des Plaines, Illinois, copies of the attached noticemarked "Appendix." 16Copies of said notice, to be furnished by the RegionalDirector for the Thirteenth Region, shall, after being duly signed by the Respond-ents' representatives, be posted by Respondents immediately upon receipt thereof,and be maintained by them for a period of 60 consecutive days thereafter in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondents to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Thirteenth Region, in writing, within20 days from the receipt of this Intermediate Report and Recommended Order, whatsteps Respondents have taken to comply herewith.17I further recommend that paragraphs VII and VIII of the complaint, as amended,be dismissed, as well as that part of paragraph VI(a) which refers to the conductof Marshall Kheen and Fred H. Daugherty, that part of paragraph VI(c) which refersto the conduct of Frank P. McAndrew, and the entire paragraph VI(e).161f this Recommended Order be adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the notice. In the further event that the Board's Order be enforced by a decree of aUnited Court of Appeals, the words "A Decree of the United States Court of Appeals,Enforcing an Order" shall be substituted for the words "A Decision and Order."17 In the event that this Recommended Order be adopted by the Board, this provisionthe date of this Order, what steps the Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT coercively interrogate our employees as to theirsentimentstoward, or their activities on behalf of, Local 1031, International Brotherhoodof Electrical Workers, AFL-CIO, or any other labor organization.WE WILL NOT discourage membership in said labor organization, or anyother labor organization, by unlawfully threatening economic reprisals shouldour employees assist or select such labor organization as their bargainingrepresentative.WE WILL NOT prohibit our employees fromengagingin any activity pro-tected under the Act except to the extent proscribed by a lawful no-solicitationrule.WE WILL NOT engage in unlawful surveillance of our employees' activitieson behalf of said labor organization, or any other labor organization.WE WILL NOT encourage our employees,in a mannerconstituting unlawfulinterference with the exercise of their rights under the Act, to repudiate saidlabor organization or to form a committee to act as their bargaining repre-sentative.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their rights to self-organization, to form any labor BLADES MANUFACTURING CORPORATION561organization, to join nr assist Local 1031, International Brotherhood of Electri-calWorkers, AFL-CiO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a)(3) of the NationalLabor Relations Act.All our employees are free to become, remain, or to refrain from becoming orremaining members of any labor organization except to the extent that this right maybe affected by an agreement executed in conformity with Section 8(a)(3) of theAct.RADIOKEMETAL INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)RADIO INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, MidlandBuilding, 176 West Adams Street, Chicago, Illinois, Telephone No. Central 6-9660,if they have any question concerning this notice or compliance with its provisions.Blades Manufacturing CorporationandInternational Associa-tion of Machinists,AFL-CIO.CasesNos. 26-CA-1170 and26-CA-1236.September 16, 1963DECISION AND ORDEROn March 16, 1962, Trial Examiner Thomas F. Maher, upon grant-ing the General Counsel's Motion for Judgment on the Pleadings,issued his Intermediate Report in Case No. 26-CA-1170, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report, and a supporting brief.On June 18, 1962, the Board issued an order in that case directingthat the record be reopened for the purpose of furnishing to the Re-spondent pretrial statements which had been denied to counsel for theRespondent in Case No. 26-RC-1553; and directing further that, ifduly requested by the Respondent, a hearing was to be held beforethe Trial Examiner to permit the Respondent to cross-examine thewitnesses from whom the foregoing statements were taken.Afterreceiving the pretrial statements, the Respondent made timely requestfor a hearing in Case No. 26-CA-1170.144 NLRB No. 54.